DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 8, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 13 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Critelli et al. (US 7,458,537).

With respect to claim 1, Critelli et al. discloses a measuring tape device (10) comprising a housing (20) having an aperture (27), the housing comprising a first case half (30a) and a second 5case half (30b), a reel assembly (86) enclosed within the housing; and a blade (12) having a first end configured to extend from the housing through the aperture and a second end configured to be wound on the reel assembly; wherein the reel assembly (86) is configured to alternately allow the blade to be withdrawn 10from the reel assembly through the aperture or received in the aperture onto the reel assembly, wherein the first case half (30a) and the second case half (30b) are joined together via threaded fasteners (90a, 90b) inserted into respective portions of screw bosses (82) formed in corresponding portions of the first and second case halves (30a, 30b), 15wherein mating features are provided on the first and second case halves to facilitate joining the first and second case halves (See Figure 5), and wherein at least some of the mating features are longer than others of the mating features (Figure 5). 
  




Referring to claim 2, Critelli et al. sets forth a device wherein both the at least some of the mating features are longer than the others of the mating features (Figure 5), and the diameter of the screw bosses (82) is about 1.5 time to about 2.5 times larger than the diameter of the threaded fasteners (Figure 6).

In regards to claim 253, Critelli et al. teaches a device wherein the at least some of the mating features are about 45% to about 55% longer than the others of the mating features (Column 5, lines 36 – 50).

Regarding claim 13, Critelli et al. shows a measuring tape device (10) comprising a housing (20) having an aperture (27), the housing comprising a first case half (30a) and a second 30case half (30b), a reel assembly (86) enclosed within the housing; and a blade (12) having a first end configured to extend from the housing through the aperture and a second end configured to be wound on the reel assembly; 13WO 2020/014578PCT/US2019/041552 wherein the reel assembly (86) is configured to alternately allow the blade to be withdrawn from the reel assembly through the aperture or received in the aperture onto the reel assembly, wherein the first case half (30a) and the second case half (30b) are joined together via mating 5features provided on the first and second case halves to facilitate joining the first and second case halves (See Figure 5), and wherein at least some of the mating features are about 45% to about 55% longer than others of the mating features (Column 5, lines 36 – 50).
  



With regards to claim 514, Critelli et al. shows a device wherein at least some of the mating features (40, 50, 70) include protruding members (40) disposed at the first case half to extend into respective receiving slots (70) disposed at the second case half.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 6, 7, 9, 10 – 12 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Critelli et al. (US 7,458,537).

Critelli et al. discloses a device as recited in paragraph 4 above.



Critelli et al. does not disclose the mating features are about 8.3% to about 9.3% of a total width of the first and second case halves as recited in claims 6, 10, 11, 12, 16 and 18.

In regards to claim 6: Critelli et al. discloses a device comprising mating features (40, 50, 70) including protruding members and respective receiving slots provided at both first and second case halves but fail to teach the particular total width range for this parameter. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide mating features are about 8.3% to about 9.3% of a total width of the first and second case halves, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233.

With regards to claim 57, Critelli et al. shows a device wherein at least some of the mating features (40, 50, 70) include protruding members (40) disposed at the first case half to extend into respective receiving slots (70) disposed at the second case half.

Referring to claim 9, Critelli et al. teaches a device wherein the mating features include protruding members (40) disposed only on the first case half to extend into respective receiving slots (70) 15disposed only on the second case half (See Figure 5).
  



In regards to claim 10: Critelli et al. discloses a device comprising a screw boss (82) having a diameter but fail to teach the particular range for this parameter. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide a screw boss having a diameter of about 7.8% to about 8.8% of a defining diameter of the first and second case halves, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2011, Critelli et al. discloses a device comprising a screw boss (82) having a cross sectional area but fail to teach the particular range for this parameter. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide a screw boss a diameter of about 7.8% to about 8.8% of a defining diameter of the first and second case halves having screw bosses occupy about 2% to about 3% of a cross sectional area enclosed by the first and second case halves, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233.

With respect to claim 12, Critelli et al. discloses a device comprising a screw boss (82) having a diameter and cross sectional area but fail to teach the particular range for these parameters. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide a screw boss a diameter of about 7.8% to about 8.8% of a defining diameter of the first and second case halves and having screw bosses In re Aller, 105 USPQ 233.

In regards to claim 16: Critelli et al. discloses a device comprising mating features (40, 50, 70) including protruding members and respective receiving slots provided at both first and second case halves but fail to teach the particular total width range for this parameter. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide mating features are about 8.3% to about 9.3% of a total width of the first and second case halves, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233.

Referring to claim 17, Critelli et al. teaches a device wherein the mating features include protruding members (40) disposed only on the first case half to extend into respective receiving slots (70) 15disposed only on the second case half (See Figure 5).

With regards to claim 2518, Critelli et al. sets forth a measuring tape device (10) comprising a housing (20) having an aperture (27), the housing comprising a first case half (30a) and a second case half (30b), a reel assembly (86) enclosed within the housing; and a blade (12) having a first end configured to extend from the housing through the aperture 30and a second end configured to be wound on the reel assembly; wherein the reel assembly (86) is configured to In re Aller, 105 USPQ 233.


Allowable Subject Matter

Claims 4, 5, 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4, 5, 8 and 15 are allowable over the Prior Art of Record because it fails to teach or suggest at least some of the mating features include protruding members disposed at the first case half to extend into respective receiving slots 30disposed at the second case half; and wherein the protruding members are case alignment protruding members disposed at a bottom portion of the housing alongside which the blade extends prior to extending through the aperture in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant to the but fail to teach the combination as claimed:
Lee (US Pub. No. 2004/0187336)
Hsu (US Pub. No. 2004/0118003)
Hsu (US Pub. No. 2003/0029955)
Hsu (US 6,760,979)
Hsu (US 6,536,698)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
December 3, 2021


/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861